Opinion filed April 6, 2006












 








 




Opinion filed April 6, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00021-CV 
 
                                                    __________
 
                                     ARTHUR AGUILAR, Appellant
 
                                                             V.
 
                 LAMESA
INDEPENDENT SCHOOL DISTRICT, Appellee
 

 
                                         On
Appeal from the 106th District Court
 
                                                        Dawson
County, Texas
 
                                          Trial
Court Cause No. 05-01-17142-CV
 

 
                                             ME
M O R A N D U M   O P I N I O N
Arthur Aguilar sought an amended protective order
pursuant to Tex. R. Civ. P. 62
and 192.6(b).  The trial court denied
Aguilar=s request
in an order signed on January 25, 2006. 
Aguilar filed a notice of appeal. 
We dismiss.
Lamesa Independent School District has filed in
this court a motion to dismiss the appeal. 
Lamesa ISD contends that the January 25 order is not an appealable
order.  We agree and grant the motion.




The January 25 order is an interlocutory order
that is not subject to appeal at this time. 
See Tex. Civ. Prac. &
Rem. Code Ann. '
51.014 (Vernon Supp. 2005).  Therefore,
the appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
April 6, 2006
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.